Citation Nr: 0411754	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
bilateral carpal tunnel syndrome.

This appeal was remanded by the Board in February 2003 to 
afford the veteran a travel board hearing.  The veteran 
appeared and gave testimony before the undersigned Veterans 
Law Judge sitting at the RO in April 2003.  A transcript of 
that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran contends that her current bilateral carpal tunnel 
syndrome had its onset while she was in active service.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Even before adoption of the VCAA, the United States Court of 
Appeals for Veterans Claims (Court) had held that the duty to 
assist claimants with the development of their claims 
included affording medical examinations that considered a 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).

There is competent evidence of current bilateral carpal 
tunnel syndrome, and the veteran has reported similar 
symptoms beginning in service, and continuing to the present.  
The service medical records reflect complaints of pain in the 
left thumb and difficulty picking things up in October 1985.  
The veteran received a diagnosis of myositis.  In January 
1986, she complained of pain, swelling and tenderness in the 
left hand.  The assessment was a possible soft tissue injury. 

The veteran has not been afforded a VA examination.  An 
examination is necessary to determine the etiology of her 
current bilateral carpal tunnel syndrome, and its 
relationship to service.

Accordingly, this case is REMANDED for the following action:   

1.  In the event there are any 
outstanding private or VA treatment or 
examination records for bilateral carpal 
tunnel syndrome which have not been 
secured, such should be obtained for 
inclusion in the claims file.  

2.  The RO should schedule the veteran 
for a VA examination with a physician 
with the appropriate expertise in order 
to determine the etiology of her 
bilateral carpal tunnel syndrome.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
bilateral carpal tunnel syndrome had its 
onset during the veteran's period of 
service, noting the October 1985 
diagnosis of myositis.  The examiner 
should provide a rationale for the 
opinion.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, to include 
the veteran's testimony before the Board, 
and readjudicate the issue of entitlement 
to service connection for bilateral 
carpal tunnel syndrome.  If the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and her representative.  
The veteran and her representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

